Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 1 of 12 PageID 200




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   DEBORAH FLICKINGER,

         Plaintiff,

   v.                                  Case No. 8:20-cv-2212-T-33CPT

   LOVE’S TRAVEL STOPS & COUNTRY
   STORES, INC.,

        Defendant.
   ______________________________/
                                   ORDER
         This matter comes before the Court upon consideration of

   Defendant Love’s Travel Stops & Country Stores, Inc.’s Motion

   to Transfer Venue (Doc. # 3), filed on September 25, 2020.

   Plaintiff    Deborah   Flickinger      responded    in    opposition     on

   October 9, 2020. (Doc. # 11). For the reasons set forth below,

   the Motion is denied.

   I.    Background

         Flickinger    initiated   this    action     in    state   court   on

   August 11, 2020, alleging that Love’s acted negligently when

   she slipped and fell at a Love’s location in Richmond Hill,

   Georgia,    causing    her   serious   injury.     (Doc.    #    1-1).   On

   September 18, 2020, Love’s removed the case to this Court on

   the basis of diversity jurisdiction. (Doc. # 1). Flickinger

   is a resident of Pinellas County, Florida. (Doc. # 1-1 at ¶



                                     1
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 2 of 12 PageID 201




   2). Love’s is incorporated and has its principal place of

   business in Oklahoma. (Doc. # 1 at ¶ 15).

         On September 25, 2020, Love’s filed the instant Motion

   to Transfer Venue. (Doc. # 3). Flickinger has responded (Doc.

   # 11), and the Motion is now ripe for review.

   II.   Discussion

         Love’s seeks to have the case transferred to the Southern

   District of Georgia, Savannah Division, which is the District

   in which Flickinger’s slip and fall occurred. (Doc. # 3).

         Love’s argues that transfer is appropriate under 28

   U.S.C. § 1404(a), which provides: “For the convenience of

   parties and witnesses, in the interest of justice, a district

   court may transfer any civil action to any other district or

   division where it might have been brought or to any district

   to which all parties have consented.” (Doc. # 3 at 1).

         Transfer is appropriate under Section 1404(a) only if

   the following criteria are met: “(1) the action could have

   been brought in the transferee district court; (2) a transfer

   serves the interest of justice; and (3) a transfer is in the

   convenience of the witnesses and parties.” Tempur-Pedic N.

   Am., LLC v. Mattress Firm, Inc., No. 8:18-cv-2147-T-33SPF,

   2018 WL 8369104, at *3 (M.D. Fla. Sept. 20, 2018) (citation

   omitted). “Because federal courts ordinarily accord deference


                                     2
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 3 of 12 PageID 202




   to a plaintiff’s choice of forum, the burden is on the movant

   to show that the suggested forum is more convenient or that

   litigation there would be in the interest of justice.” Solis

   v. Seibert, No. 8:09-cv-1726-T-33AEP, 2010 WL 1408429, at *2

   (M.D. Fla. Apr. 5, 2010) (citation omitted).

         Here, it is uncontested that the action could have been

   brought in the Southern District of Georgia. (Doc. # 11 at

   2). Regarding the two other elements, the Eleventh Circuit

   has outlined the following factors to be considered:

         (1) the convenience of the witnesses; (2) the
         location of relevant documents and the relative
         ease of access to sources of proof; (3) the
         convenience of the parties; (4) the locus of
         operative facts; (5) the availability of process to
         compel the attendance of unwilling witnesses; (6)
         the relative means of the parties; (7) a forum’s
         familiarity with the governing law; (8) the weight
         accorded a plaintiff’s choice of forum; and (9)
         trial efficiency and the interests of justice,
         based on the totality of the circumstances.

   Testa v. Grossman, No. 5:15-cv-321-Oc-30PRL, 2015 WL 6153743,

   at *2 (M.D. Fla. Oct. 19, 2015) (citing Manuel v. Convergys

   Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005)). “A basic

   principle under [Section] 1404(a) is that the plaintiff’s

   choice of forum should not be disturbed unless it is clearly

   outweighed by other considerations.” Trinity Christian Ctr.

   of Santa Ana, Inc. v. New Frontier Media Inc., 761 F. Supp.



                                     3
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 4 of 12 PageID 203




   2d 1322, 1326 (M.D. Fla. 2010) (citation omitted). Based on

   a   totality     of   the   circumstances,      the    factors      favor

   Flickinger’s choice of forum. The Court will address each

   factor in turn.

         A.     Convenience of the Witnesses

         Regarding the first factor, “the critical determination

   . . . is the convenience of the forum to key non-party

   witnesses on a defendant’s liability.” Weintraub v. Advanced

   Corr. Healthcare, Inc., 161 F. Supp. 3d 1272, 1280 (N.D. Ga.

   2015).     However,   “[t]he   significance     of    this   factor    is

   diminished when the witnesses, although in another district,

   are employees of a party and their presence at trial can be

   obtained by that party.” SMA Portfolio Owner, LLC v. CPX Tampa

   Gateway OPAG, LLC, No. 8:11-cv-1925-T-23EAJ, 2014 WL 4791997,

   at *6 (M.D. Fla. Sept. 22, 2014) (citation omitted).

         Here, Love’s argues that several non-party witnesses are

   located in counties within the Southern District of Georgia.

   (Doc. # 3 at 5). Love’s points out that these witnesses

   include “medical doctors, treating personnel[,] and billing

   personnel”     from   hospitals   and   treatment     facilities    that

   provided medical care to Flickinger in Georgia immediately

   following    her   accident.   (Id.).    “The   witnesses     may     also

   include Grady Wilson[,] . . . located in Blackshear, Georgia,


                                      4
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 5 of 12 PageID 204




   who   purportedly    performed    an     unauthorized        inspection    of

   [Love’s] premises on behalf of [Flickinger], as well as

   multiple employees of [Love’s].” (Id.).

         Flickinger counters that Love’s has provided no evidence

   “that any or all of these witnesses still reside in the

   Southern    District    of   Georgia.”    (Doc.     #   11    at   4).   And,

   Flickinger     offers    that    her     “current       treating    medical

   providers are all located in Pinellas County, Florida” and

   “at least some of [her] before and after witnesses will be

   located within the Middle District of Florida.” (Id. at 5).

   Furthermore, Flickinger notes that Grady Wilson was hired as

   her investigator, and therefore would be called as a witness

   at Flickinger’s expense and should not be considered. (Id.).

         For the purpose of this factor, the Court will ignore

   the convenience of witnesses who are employees of Love’s. See

   Delorenzo v. HP Enter. Servs., LLC, 79 F. Supp. 3d 1277, 1283

   (M.D. Fla. 2015) (“Therefore, any employee of HP Enterprise

   . . . is ignored in considering this factor.”). The parties

   have provided evidence that key witnesses likely reside in

   both the Southern District of Georgia and the Middle District

   of Florida. Therefore, this factor is neutral.




                                      5
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 6 of 12 PageID 205




           B.   Convenience of the Parties

           Regarding the second factor, “[t]he logical starting

   point for analyzing the convenience of the parties is . . .

   their    residences[.]”     Delorenzo,     79    F.   Supp.      3d   at   1283

   (citation omitted). Flickinger is a resident of Pinellas

   County, Florida, while Love’s is an Oklahoma corporation with

   its principal place of business in Oklahoma City, Oklahoma.

   (Doc. # 1 at ¶ 15; Doc. # 1-1 at ¶ 2). Yet, Love’s avers that

   “the    Southern     District    of   Georgia    is   a   more    convenient

   location for it because all of its employees at the . . .

   Richmond     Hill,    [Georgia],      location    reside       within      that

   district.” (Doc. # 3 at 6).

           Flickinger is a resident within the Middle District of

   Florida, while Love’s is not a resident of the Southern

   District of Georgia. Therefore, this factor weighs against

   transfer.

           C.   Plaintiff’s Choice of Forum

           Generally, a plaintiff’s choice of forum “must be given

   considerable weight.” Anthony Sterling, M.D. v. Provident

   Life & Accident Ins. Co., 519 F. Supp. 2d 1195, 1207 (M.D.

   Fla.     2007).    Here,   the    Middle   District       of     Florida     is

   Flickinger’s home forum. (Doc. # 1-1 at ¶ 2). Therefore, this

   factor weighs heavily against transfer.


                                         6
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 7 of 12 PageID 206




         D.      Location of Relevant Documents and the Relative
                 Ease of Access to Sources of Proof

         “This    factor    examines    the    location     of    sources   of

   documentary proof and other tangible materials, and the ease

   with which the parties can transport them to trial.” Trinity

   Christian Ctr. of Santa Ana, Inc. v. New Frontier Media, Inc.,

   761 F. Supp. 2d 1322, 1327 (M.D. Fla. 2010). However, this

   factor is      usually   insignificant, as “[m]odern technology

   largely    neutralizes     traditional       obstacles    to    providing

   relevant documents and access to proof[.]” Watson v. Cmty.

   Educ. Ctrs., Inc., No. 2:10-cv-778-T-36SPC, 2011 WL 3516150,

   at *5 (M.D. Fla. Aug. 11, 2011). Under these circumstances,

   both parties concede that this factor is neutral, and the

   Court agrees. (Doc. # 3 at 6; Doc. # 11 at 6).

         E.      Locus of Operative Facts

         In   negligence    cases,     the    locus   of   operative    facts

   generally weighs in favor of transfer to the District in which

   the injury occurred. See, e.g., Osgood v. Disc. Auto Parts,

   LLC, 981 F. Supp. 2d 1259, 1265 (S.D. Fla. 2013) (“The locus

   of operative facts weighs heavily in favor of transfer because

   the accident occurred in the Middle District of Florida.”);

   Steinberg v. Luedtke Trucking, Inc., No. 2:16-cv-452-FtM-

   99MRM, 2017 WL 11482172, at *3 (M.D. Fla. Feb. 8, 2017)



                                       7
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 8 of 12 PageID 207




   (finding that this factor weighed in favor of transfer to the

   District in which the plaintiff was injured). Thus, although

   Flickinger is currently being treated in Florida, the locus

   of operative facts favors transfer. (Doc. # 11 at 7).

           F.   Availability of Compulsory Process of Witnesses

           Under Federal Rule of Civil Procedure 45, which governs

   the issuance of subpoenas in civil cases, a subpoena may

   command attendance “within 100 miles of where the person

   resides, is employed, or regularly transacts business in

   person” or “within the state where the person resides, is

   employed, or regularly transacts business in person, if the

   person . . . is a party or a party’s officer . . . or . . .

   is commanded to attend trial and would not incur substantial

   expense.” Fed. R. Civ. P. 45(c)(1). “This factor is relevant

   only if a party demonstrates, as a threshold matter, that a

   particular witness would otherwise be unwilling to testify at

   trial.” Am. Navigation Sys., Inc. v. Samsung Elecs. Co., No.

   8:14-cv-1131-T-36MAP, 2014 WL 12701068, at *5 (M.D. Fla. Dec.

   1, 2014).

           Here, Love’s points out that any witnesses in Bryan

   County would be located more than 100 miles from the Tampa

   Division of the Middle District of Florida. (Doc. # 3 at 7).

   These    witnesses   include    non-party   physicians    and   other


                                     8
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 9 of 12 PageID 208




   medical     personnel    residing   or   employed    in    Bryan   County,

   Georgia. (Id. at 7-8). On the other hand, Flickinger offers

   that, if the case were transferred to the Southern District

   of Georgia, she may be unable “to compel the medical provider

   that has the most intimate knowledge of her current physical

   state and need for future medical care” to attend trial

   because he is located in the Middle District of Florida. (Doc.

   # 11 at 8).

          Still, neither Love’s nor Flickinger have identified any

   witnesses that would be unwilling to testify. “[A]s neither

   party has demonstrated the necessity of process to compel the

   attendance of any witness, this factor is neutral.” Am.

   Navigation, 2014 WL 12701068, at *5.

          G.    Relative Means of the Parties

          With regard to this factor, “the Court must consider the

   relative means of the parties in determining whether transfer

   furthers the interest of justice.” Poertner v. Gillette Co.,

   No. 6:12-cv-803-Orl-31DAB, 2012 WL 12898875, at *3 (M.D. Fla.

   July   9,    2012).     Here,   Love’s   is   a   corporate     entity   of

   considerable     means,     while   Flickinger      is    an   individual.

   Therefore, this factor weighs against transfer. See Ritter v.

   Metro. Cas. Ins. Co., No. 4:19-cv-10105-KMM, 2019 WL 8014511,

   at *5 (S.D. Fla. Dec. 3, 2019) (“There is a disparity of means


                                       9
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 10 of 12 PageID 209




    between the Parties. Defendant is a corporation . . . and

    Plaintiff is an individual. Courts have denied a motion to

    transfer where an individual is suing a corporation, as is

    the case here.” (citation omitted)).

          H.      Familiarity with Governing Law

          “The forum’s familiarity with governing law is one of

    the   least    important   factors   in   determining   a   motion    to

    transfer, especially where no complex questions of foreign

    law are involved.” Harvard v. Inch, 408 F. Supp. 3d 1255,

    1264-65 (N.D. Fla. 2019) (citation omitted).

          Here,    the   parties   disagree   over   whether    Georgia   or

    Florida substantive law applies to the instant case. (Doc. #

    11 at 9-10). Regardless, even if Georgia law applies, this

    Court is more than capable of applying the law of the State

    of Georgia. See Mirasco, Inc. v. Ghaly, No. 1:17-cv-00289-

    SCJ, 2017 WL 4890540, at *4 (N.D. Ga. May 30, 2017) (“[T]o

    the extent that Georgia substantive law applies, both Georgia

    and California district courts are capable of applying such

    law.”). By the same token, a court in the Southern District

    of Georgia would also be able to apply Florida law. Therefore,

    given the uncertainty of the applicable law, this factor is

    neutral. See Trans Am Worldwide, LLC v. JP Superior Sols,

    LLC, No. 4:17-cv-560-MW/CAS, 2018 WL 3090394, at *10 (N.D.


                                      10
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 11 of 12 PageID 210




    Fla. Apr. 30, 2018) (deeming this factor neutral and noting

    that “district courts often have little trouble applying the

    law of other states”).

          I.     Trial Efficiency and the Interests of Justice

          Lastly, the Court considers “the forum in which judicial

    resources could most efficiently be utilized and [the] place

    in   which    trial   would   be   most   easy,   expeditious,    and

    inexpensive.” Garay v. BRK Elecs., 755 F. Supp. 1010, 1013

    (M.D. Fla. 1991) (citation omitted). “To satisfy its burden,

    [the defendant] must show that any purported gains in judicial

    efficiency will clearly outweigh [the plaintiff’s] choice.”

    Intell. Ventures I, LLC v. Motorola Mobility, LLC, No. 13-

    61358-CIV, 2014 WL 129279, at *3 (S.D. Fla. Jan. 14, 2014)

    (emphasis omitted) (citation omitted).

          Here, Love’s argues that the Middle District of Florida

    is a busier district than the Southern District of Georgia

    because there are more filings in this District. (Doc. # 3 at

    9-10). Flickinger counters that the “median time from filing

    to disposition for a civil case” is three months shorter in

    the Middle District of Florida than in the Southern District

    of Georgia. (Doc. # 11 at 12). Because the “total number of

    new filings is not as significant as the median time from




                                       11
Case 8:20-cv-02212-VMC-CPT Document 17 Filed 10/18/20 Page 12 of 12 PageID 211




    filing to trial or disposition,” this factor weighs against

    transfer. Trans Am, 2018 WL 3090394, at *10.

    III. Conclusion

          In short, only one factor weighs in favor of transfer,

    while eight factors weigh against transfer or are neutral.

    While the Court understands Love’s desire to transfer this

    case to the Southern District of Georgia, the Court is not

    convinced    that   it   is   a    more     convenient   forum    or   that

    litigation    there   would       be   in   the   interest   of   justice.

    Therefore, Love’s has not carried its burden and the case

    will not be transferred. See Phillips v. Fedex Ground Package

    Sys., Inc., No. 1:19-CV-1386-LMM, 2019 WL 8683309, at *6 (N.D.

    Ga. June 24, 2019) (denying a motion to transfer as only the

    locus of operative facts weighed in favor of transfer).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Defendant Love’s Travel Stops & Country Stores, Inc.’s

    Motion to Transfer Venue (Doc. # 3) is DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    18th day of October, 2020.




                                           12
